DETAILED ACTION
This Office action is in reply to application no. 16/015,086, filed 21 June 2018.  Claims 1-3 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “a substantial number of records” in claim 1 is a relative term which renders the claim indefinite. The term “substantial” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As this is a requirement for a data set to be processed, it renders all the claims indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because each claim is directed to a system whose only positively-claimed component is a “classification module”.  The broadest reasonable interpretation of such a module includes embodiments consisting entirely of software per se, which is a list of instructions and neither a process, machine, composition of matter nor an article of manufacture.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) receiving data records, determining a match among the records, identifying features and determining which features are useful, grouping the records into levels according to the useful features, and determining which records match to others (which need be nothing more than deciding that each record within a level matches every other).  Claim 2 makes it explicit that the data may come from a “financial system”, in which case the claim recites manipulation of financial records, a fundamental business activity and thus one of the “certain methods of organizing human activity” deemed abstract.
Further, this recites a mental process that requires no technology to perform; coupon clippers do essentially this when organizing their coupons.  A coupon clipper 
This judicial exception is not integrated into a practical application because aside from the bare inclusion of, apparently, a generic computer (as the module is “programmed”, it seems to invoke some sort of computing device) and nondescript use of machine learning, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of generic computers with AI capabilities.  See MPEP § 2106.05(h).
As the claims only manipulate nondescript data to determine matches, features and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
The do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes no actual components of any kind and is purely abstract, but implies that some sort of computer is performing the steps.  Insofar as it is mentioned at all, it is mentioned without detail, and the specification does not meaningfully limit it at all, but rather allows for it to be a number of broad, pre-existing categories of device, as it “may be or include a mobile device (such as a mobile phone), desktop computer, laptop computer, email/messaging device, tablet computer, or similar device”, [pg. 17; emphasis added] and with the emphasized phrase is so broad as to encompass any device, known or unknown, capable of performing instructions according to a program.
The computer only performs generic computer functions of manipulating information in no particular way and sharing information with other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  Referring to a computer as a “reconciliation system” or to software as a “classification module”, or in claims 2 or 3 referring to an external, unclaimed computer as a “financial system” or an “operational system”, is considered mere labeling and given no patentable weight, and so cannot affect the level of abstraction.
Proceedings of the IEEE/ACS Int’l Conf. on Computer Systems and Applications 2014: 34-41, Jan. 2014) compares his own technique with “four conventional machine learning techniques”. [abstract; emphasis added]
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination – at most, a generic computer performing a chronological sequence of abstract steps while nondescriptly using a well-understood, routine and conventional technique – do nothing more than when they are analyzed individually.  The dependent claims are not patently distinct from claim 1 and are therefore equally abstract.
The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Henkin et al. (U.S. Publication No. 2011/0213655).

With regard to Claim 1:
A reconciliation system, [0253; “one or more server(s)” is used] comprising:
a classification module programmed to receive raw data that includes a plurality of data sets, [0117; it “receives the web page content from the PUB server” and can receive, 0125, “different contextual ad information from a plurality of different advertiser systems”] each data set comprising a plurality of records [0119-0124; the different data elements read on different records] wherein a substantial number of records in a first data set have at least one match partner in a second data set, the first data set conforming with a first system, the second data set conforming with a second system, the first and second systems having different data structures, [0163; the system performs “phrase extraction” and “matching of related phrases and content”; 0169; it produces a score based on “matches in the title, topics and/or phrases”; different data structures such as “tags, titles, topics, text (MCB), phrases, descriptions, metadata, etc.” are used; each data set conforms with its own source]
the classification module being further configured to analyze the plurality of data sets to identify features of the records within each data set and to use a machine learning model to identify useful features from within those features, [0362; “Machine Learning algorithms” are used to “detect and classify entities” including useful parts of text such as, 0364, nouns and verbs]
the classification module being further configured to group the records into tranches based on whether the records exhibit the useful features, the classification module being still further configured to perform a classification operation on the records within each tranche to identify the match partners. [0169; the relevance score of an entry reads on its tranch; 0086; “several levels of classification and matching” are used; levels further read on tranches; 1464; advertisements may be selected based on “source phrases matching to [a] bidded topic”]

With regard to Claim 2:
The reconciliation system recited in claim 1, wherein at least one of the first and second systems comprises a financial system. [1462; advertisers may purchase advertisements]

This claim is not patentably distinct from claim 1.  First, it consists of mere labeling, which is considered but given no patentable weight.  Second, neither the first nor second system is within the scope of claim 1, so limitations purporting to limit such external objects are outside the scope of the claimed invention and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

With regard to Claim 3:
The reconciliation system recited in claim 1, wherein at least one of the first and second systems comprises an operational system. [0351; the system performs “operations”]

This claim is not patentably distinct from claim 1.  First, it consists of mere labeling, which is considered but given no patentable weight.  Second, neither the first nor second system is within the scope of claim 1, so limitations purporting to limit such external objects are outside the scope of the claimed invention and so are considered but given no patentable weight.  The reference is provided for the purpose of compact prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694